Title: To James Madison from James Houston, 10 April 1804 (Abstract)
From: Houston, James
To: Madison, James


10 April 1804, Philadelphia. “Agreeable to Acts of Congress for Securing coppy rights of Books &c. I Send you the inclosed pamphlet My expectation are to make Some money for the purpose contempelated and then to have A Lottery by Some Lagislative body And have a fund to reward those who make New discouverys in Medcen that would be of general good to the people at large you may give it a reading and then do as you shall find suitable with your Views.”
